DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 15, 19, 21-23 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Pichon et al. “Zirconium nitrides deposited by dual ion beam sputtering: physical properties and growth modeling”, Applied Surface Science 150 (1999) 115-124.

INDEPENDENT CLAIM 1:
	Regarding claim 1, Pichon et al. teach a method of making zirconium nitride film by bombarding the substrate with ions consisting of nitrogen ions (pure N2 10 sccm) supplied from an ion beam; and sputtering from a transition metal target using a noble gas as a working gas, wherein the sputtering is performed substantially simultaneously with the bombarding to thereby deposit a transition metal nitride film onto the substrate, wherein the method is performed without applied heat; the ion beam has an energy in a range of about 50 eV to about 400 eV per N2; and the transition metal target comprises a transition metal and/or a transition metal alloy.  (See Experimental Details –Nitrogen ion energy 50, 100, 200 eV, substrate temperature RT (room temperature – 25 degrees C), Argon noble gas, Zirconium target; Results and Discussion; Fig. 2; Fig. 3 (a); Fig 4 (b))  With regard to the superconducting property Applicant deposits ZrN and identifies it as superconducting.  Pichon et al. deposit ZrN.  Since the film ZrN of Pichon et al. is the same material as deposited by Applicant the film of the prior art meets the requirement of superconduction.  See MPEP 2112.01 – Composition, Product, Apparatus Claims – II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES- "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").


DEPENDENT CLAIM 2:
	The difference not yet discussed is wherein the transition metal target comprises one or more of Nb, Mo, Ta, W, Hf, Zr, alloys thereof, and combinations thereof.
	Regarding claim 2, Pichon et al. teach wherein the metal target is zirconium.  (See Experimental Details)
DEPENDENT CLAIM 15:
	The difference not yet discussed is wherein the temperature during the process is less than 60 °C.
	Regarding claim 15, Pichon et al. teach wherein the temperature during the process is less than 60 degrees C.  (See Experimental Details; Fig 2 – RT (25 degrees C))
DEPENDENT CLAIM 19:
	The difference not yet discussed is wherein the transition metal target is angled about 0° to about 90° relative to the substrate.
	Regarding claim 19, Pichon et al. teach wherein the transition metal target is angled about 0° to about 90° relative to the substrate.  (Experimental Details – target and substrate holder face each other. i.e. 0 degrees)
DEPENDENT CLAIM 21:
	The difference not yet discussed is comprising sputtering in the presence of a sputtering gas.
	Regarding claim 21, Pichon et al. teach comprising sputtering in the presence of a sputtering gas.  (Experimental Details – Argon)


DEPENDENT CLAIM 22:
	The difference not yet discussed is wherein the sputtering gas is one or more of argon, neon, xenon, and krypton.
	Regarding claim 22, Pichon et al. teach wherein the sputtering gas is one or more of argon, neon, xenon, and krypton.  (Experimental Details – Argon)
DEPENDENT CLAIM 23:
	The difference not yet discussed is wherein the substrate is non-epitaxial.
	Regarding claim 23, Pichon et al. teach wherein the substrate is amorphous quartz.  (Experimental Details)
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. “X-ray photoelectron spectroscopy studies on AlN thin films grown by ion beam sputtering in reactive assistance of N+/N2+ions: Substrate temperature induced compositional variations”, Thin Solid Films 636 (2017) pp. 626-633.
INDEPENDENT CLAIM 4:
Regarding claim 4, Sharma et al. teach a method of making a thin film, comprising: bombarding a substrate with first ions supplied from a first ion beam; and sputtering from a first metal sputtering target substantially simultaneously with the bombarding of the first ion beam to deposit a thin film onto the substrate, wherein the bombarding and the sputtering are performed at a temperature less than 60 °C, the first ions consist of nitrogen, oxygen, ammonia, and or any combination thereof; the first ion beam has an energy in a range of 50 eV to 400 eV per ion; and the first metal sputtering target comprises niobium, aluminum, tungsten, iron, alloys thereof or combinations thereof.  (See Experimental; Fig. 1 – Metal target Aluminum, Substrate temperature RT (Room Temperature), nitrogen ions, ion beam energy 90 eV)
Claim(s) 1-4, 15, 18-23, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polakovic et al. “Room temperature deposition of superconducting niobium nitride films by ion beam assisted sputtering”, APL Mater. 6, (JULY 2018).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Polakovic et al. teach method of making a superconducting transition metal nitride film, comprising: bombarding a substrate with ions consisting of nitrogen ions supplied from an ion beam; and sputtering from a transition metal target using a noble gas as a working gas, wherein the sputtering is performed substantially simultaneously with the bombarding to thereby deposit a transition metal nitride film onto the substrate, wherein the method is performed without applied heat; the ion beam has an energy in a range of 50 eV to 400 eV per N2; and the transition metal target comprises a transition metal and/or a transition metal alloy.  (See Pages 1-4)
DEPENDENT CLAIM 2:
	Regarding claim 2, Polakovic et al. teach wherein the transition metal target comprises one or more of Nb, Mo, Ta, W, Hf, Zr, alloys thereof, and combinations thereof. (See Pages 1-4)
DEPENDENT CLAIM 3:
	Regarding claim 3, Polakovic et al. teach wherein the transition metal target is Nb having a purity of 99.9999%.  (See Pages 1-4)
DEPENDENT CLAIM 4:
	Regarding claim 4, Polakovic et al. teach a method of making a thin film, comprising: bombarding a substrate with first ions supplied from a first ion beam; and sputtering from a first metal sputtering target substantially simultaneously with the bombarding of the first ion beam to deposit a thin film onto the substrate, wherein the bombarding and the sputtering are 
DEPENDENT CLAIM 15:
	Regarding claim 15, Polakovic et al. teach wherein the temperature during the process is less than 60 °C.  (See Pages 1-4)
DEPENDENT CLAIM 18:
	Regarding claim 18, Polakovic et al. teach wherein the transition metal target is spaced about 1 inch to about 10 inches from the substrate.  (See Pages 1-4)
DEPENDENT CLAIM 19:
	Regarding claim 19, Polakovic et al. teach wherein the transition metal target is angled about 0° to about 90° relative to the substrate.  (See Pages 1-4)
DEPENDENT CLAIM 20:
	Regarding claim 20, Polakovic et al. teach wherein the sputtering has an energy density of about 10 W/in2 to about 50 W/in2.  (See Pages 1-4 – see diameter of target and Kw used)
DEPENDENT CLAIM 21:
	Regarding claim 21, Polakovic et al. teach comprising sputtering in the presence of a sputtering gas.  (See Pages 1-4)
DEPENDENT CLAIM 22:
	Regarding claim 22, Polakovic et al. teach wherein the sputtering gas is one or more of argon, neon, xenon, and krypton. (See Pages 1-4)

DEPENDENT CLAIM 23:
	Regarding claim 23, Polakovic et al. teach wherein the substrate is non-epitaxial.  (See Pages 1-4)
DEPENDENT CLAIM 25:
	Regarding claim 25, Polakovic et al. teach wherein the first metal sputtering target comprises niobium, tungsten, iron, alloys thereof or combinations thereof.  (See Pages 1-4)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

REJECTIONS BASED ON PICHON ET AL. AS THE PRIMARY REFERENCE:
Claims 1, 2, 15, 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. “Zirconium nitrides deposited by dual ion beam sputtering: physical properties and growth modeling”, Applied Surface Science 150 (1999) 115-124 in view of Abadias “Stress and preferred orientation in nitride-based PVD coatings” Surface & Coating Technology 202 (2008) 2223-2235.
Claims 1, 2, 15, 19, 21-23 are rejected as discussed over Pichon et al.
The difference between Pichon et al. and the claims is that whether or not ZrN is superconducting.
Abadias recognize that ZrN is in fact superconducting up to 18K.  (See Introduction)
Therefore it would have been obvious to one of ordinary skill in the art to have utilized the features Pichon et al. because it allows for depositing zirconium nitride with interesting electrical characteristics.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. in view of Abadias as applied to claims 1, 2, 15, 19, 21-23 above, and further in view of Michaluk et al. (U.S. PGPUB. 2002/0072475 Al).
DEPENDENT CLAIM 3:
At the outset it has been established from Abadias that ZrN is superconductive up to 18K.  Furthermore from Abadias one of ordinary skill in the art understands that the various metals of Ti, Zr, Hf, Nb are equivalent metals for producing nitride superconducting films.  The metals can therefore be substituted for each other as they are considered to be equivalent for producing superconducting films up to 18K.  In other words one of ordinary skill in the art can replace the Zr in Pichon et al. with Nb to producing an equivalent superconducting film.  To produce that 
The difference not yet discussed is wherein the sputtering target is Nb having a purity of 99.9999%.
Regarding claim 3, Michaluk et al. teach utilizing a sputtering target of Nb having a purity of 99.9999%. (Paragraph 0027, 0029)
The motivation for utilizing the features of Michaluk et al. is that it allows for producing electrical components with low contamination. (Paragraph 0003)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Michaluk et al. because it allows for producing electrical components with low contamination.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. in view of Abadias as applied to claims 1, 2, 15, 19, 21-23 above, and further in view of Track et al. “Dual Ion-Beam Deposition of Superconducting NbN Films”, Advances in Cryogenic Engineering Materials, New York, 1986, pp. 635-641.
DEPENDENT CLAIM 18:
At the outset it has been established from Abadias that ZrN is superconductive up to 18K.  Furthermore from Abadias one of ordinary skill in the art understands that the various metals of Ti, Zr, Hf, Nb are equivalent metals for producing nitride superconducting films.  The metals can therefore be substituted for each other as they are considered to be equivalent for producing superconducting films up to 18K.  In other words one of ordinary skill in the art can replace the Zr in Pichon et al. with Nb to producing an equivalent superconducting film.  To produce that 
The difference not yet discussed is wherein the sputtering target is spaced about 1 inches to about 10 inches from the substrate.
Regarding claim 18, Track et al. teach wherein the sputtering target is spaced about 1 inches to about 10 inches from the substrate. (Page 636 - about 15 cm)
The motivation for utilizing the features of Track et al. is that it allows for preparing NbN superconducting films. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Track et al. because it allows for preparing NbN superconducting films.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. in view of Abadias as applied to claims 1, 2, 15, 19, 21-23 above, and further in view of Guziewicz et al., “Technology of Ultrathin NbN and NbTiN Films for Superconducting Photodetectors”, ACTA PHYSICA POLONICA A, Vol. 120, No. 6-A, pp. A-76-A-79, (2011).
DEPENDENT CLAIM 20:
At the outset it has been established from Abadias that ZrN is superconductive up to 18K.  Furthermore from Abadias one of ordinary skill in the art understands that the various metals of Ti, Zr, Hf, Nb are equivalent metals for producing nitride superconducting films.  The metals can therefore be substituted for each other as they are considered to be equivalent for producing superconducting films up to 18K.  In other words one of ordinary skill in the art can replace the Zr in Pichon et al. with Nb to producing an equivalent superconducting film.  To produce that 
The difference not yet discussed is wherein the energy density of the sputtering is about 10 W/in2 to about 50 W/in2.
Regarding claim 20, Guziewicz et al. teach sputtering at an energy density of about 50 W/in. (Page A-76 - 3 inch diameter Nb target at 220 W.)
The motivation for utilizing the features of Guziewicz et al. is that it allows for forming superconducting films. (Page A-76)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Lin et al by utilizing the features of Guziewicz et al. because it allows for forming superconducting films.
REJECTIONS BASED ON SHARMA ET AL. AS THE PRIMARY REFERENCE:
Claims 7-11, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. “X-ray photoelectron spectroscopy studies on AlN thin films grown by ion beam sputtering in reactive assistance of N+/N2+ions: Substrate temperature induced compositional variations”, Thin Solid Films 636 (2017) pp. 626-633 in view of Carcia et al. (U.S. PGPUB. 2002/0197509 A1) and Latz et al. (U.S. Pat. 5,122,252).
DEPENDENT CLAIM 7:
	The difference not yet discussed is further comprising bombarding the substrate with second ions from a second ion beam.
	At the outset the primary reference suggests bombarding the substrate with a first ion beam with first ions of nitrogen.  The metal target is Aluminum.

DEPENDENT CLAIM 8:
	The difference not yet discussed is wherein the second ions are supplied simultaneously with the first ions.
	Regarding claim 8, Both Carcia and Latz discussed above teach applying first and second ions simultaneously.  (See Carcia and Latz discussed above)
DEPENDENT CLAIM 9:
	The difference not yet discussed is wherein the first ions are nitride and the second ions ion is are oxygen and the thin film is a metal oxynitride.
	Regarding claim 9, Carcia as discussed above teach utilizing nitrogen and oxygen ions to form a metal oxynitride.  (See Carcia discussed above)
DEPENDENT CLAIM 10:
	The difference not yet discussed is wherein the second ions are supplied after the first ions to form a layered structure of a first metal-first ion material and a first metal-second ion material.
	Regarding claim 10, Carcia et al. teach forming a layered structure of a first metal – first ion material and a first metal second ion material.  (Paragraphs 0031, 0033 – eg. SiO/SiN)  The 
DEPENDENT CLAIM 11:
	The difference not yet discussed is wherein the first ions are nitrogen and the second ions are oxygen, and the layered structure is a first metal nitride film having a first-metal oxide film disposed thereon; or wherein the first ions are oxygen and the second ions are nitrogen, and the layered structure is a first-metal and/or semi-metal oxide film having a first-metal and/or semi-metal nitride film disposed thereon.
	Regarding claim 11, Carcia et al. teach wherein the first ions are nitrogen and the second ions are oxygen, and the layered structure is a first metal nitride film having a first-metal oxide film disposed thereon; or wherein the first ions are oxygen and the second ions are nitrogen, and the layered structure is a first-metal and/or semi-metal oxide film having a first-metal and/or semi-metal nitride film disposed thereon.  (Paragraphs 0031, 0033, 0038, 0039)
DEPENDENT CLAIM 24:
	The difference not yet discussed is further comprising a further bombardment of the substrate with ions from the first ion beam; and sputtering from a second metal sputtering target substantially simultaneously with the further bombardment to deposit a second metal-ion film onto the first metal-ion film, the second metal sputtering target comprises one or more of a metal, a transition metal, a semi-metal, alloys thereof, and combinations thereof.
	Regarding claim 24, Carcia et al. teach forming multi layers by utilizing two targets and the same first ion.  (See Examples 1, 2)  Various metals can be used for the targets.  (Paragraphs 0038, 0039)

DEPENDENT CLAIM 25:
	The difference not yet discussed is wherein the first metal sputtering target comprises niobium, tungsten, iron, alloys thereof or combinations thereof.
	Regarding claim 25, Carcia et al. teach the equivalence of Nb and Al as target materials for forming oxide and nitride and oxynitrides layers.  (Paragraph 0038)  One of ordinary skill can and would readily substitute Nb for Al as they are recognized equivalence and depending on the nitride material to be deposited.
DEPENDENT CLAIM 26:
	The difference not yet discussed is wherein the first ions consist of nitrogen.
	Regarding claim 26, Sharma et al. and Carcia et al. teach ions of nitrogen.  (See Sharma et al. and Carcia et al. discussed above)
DEPENDENT CLAIM 27:
	The difference not yet discussed is wherein the second ions consist of oxygen, ammonia, and any combination thereof.
	Regarding claim 27, Carcia et al. teach utilizing oxygen.  (See Carcia et al. discussed above)
	The motivation for utilizing the features of Carcia et al. is that it allows for optimizing film properties.  (Paragraph 0026)
	The motivation for utilizing the features of Latz et al. is that it allows for is that it allows for forming all chemical compounds.  (Column 1 lines 54-55)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Sharma et al. by utilizing the features of Carcia et al. and Latz et al. because it allows for optimizing film properties and forming chemical compounds.
REJECTIONS BASED ON POLAKOVIC ET AL. AS THE PRIMARY REFERENCE:
Claims 7-11 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Polakovic et al. “Room temperature deposition of superconducting niobium nitride films by ion beam assisted sputtering”, APL Mater. 6, (JULY 2018) in view of Carcia et al. (U.S. PGPUB. 2002/0197509 A1) and Latz et al. (U.S. Pat. 5,122,252).
DEPENDENT CLAIM 7:
	The difference not yet discussed is further comprising bombarding the substrate with second ions from a second ion beam.
	At the outset the primary reference suggests bombarding the substrate with a first ion beam with first ions of nitrogen.  The metal target is Niobium.
	Regarding claim 7, Carcia suggest bombarding the substrate with multiple ions of for example nitrogen and oxygen to form oxynitrides films.  Various material can be utilized for the targets including aluminum, niobium.  (Paragraph 0029; Examples 3, 4, 5; Claim 2)  Therefore one of ordinary skill in the art could modify Polakovic et al. by utilizing multiple ions of nitrogen and oxygen to form metal oxynitrides as suggested by Carcia et al.  With respect to utilizing two ion beam sources Latz et al. teach utilizing two ion beam sources to bombard the substrate.  (Figs. 1, 2)
DEPENDENT CLAIM 8:
	The difference not yet discussed is wherein the second ions are supplied simultaneously with the first ions.
	Regarding claim 8, Both Carcia and Latz discussed above teach applying first and second ions simultaneously.  (See Carcia and Latz discussed above)

DEPENDENT CLAIM 9:
	The difference not yet discussed is wherein the first ions are nitride and the second ions ion is are oxygen and the thin film is a metal oxynitride.
	Regarding claim 9, Carcia as discussed above teach utilizing nitrogen and oxygen ions to form a metal oxynitride.  (See Carcia discussed above)
DEPENDENT CLAIM 10:
	The difference not yet discussed is wherein the second ions are supplied after the first ions to form a layered structure of a first metal-first ion material and a first metal-second ion material.
	Regarding claim 10, Carcia et al. teach forming a layered structure of a first metal – first ion material and a first metal second ion material.  (Paragraphs 0031, 0033 – eg. SiO/SiN)  The silicon can be replaced be various metals as suggested by Carcia.  (Paragraphs 0038, 0039 – being able to select the target materials from various elements of the periodic table)
DEPENDENT CLAIM 11:
	The difference not yet discussed is wherein the first ions are nitrogen and the second ions are oxygen, and the layered structure is a first metal nitride film having a first-metal oxide film disposed thereon; or wherein the first ions are oxygen and the second ions are nitrogen, and the layered structure is a first-metal and/or semi-metal oxide film having a first-metal and/or semi-metal nitride film disposed thereon.
	Regarding claim 11, Carcia et al. teach wherein the first ions are nitrogen and the second ions are oxygen, and the layered structure is a first metal nitride film having a first-metal oxide film disposed thereon; or wherein the first ions are oxygen and the second ions are nitrogen, and 
DEPENDENT CLAIM 24:
	The difference not yet discussed is further comprising a further bombardment of the substrate with ions from the first ion beam; and sputtering from a second metal sputtering target substantially simultaneously with the further bombardment to deposit a second metal-ion film onto the first metal-ion film, the second metal sputtering target comprises one or more of a metal, a transition metal, a semi-metal, alloys thereof, and combinations thereof.
	Regarding claim 24, Carcia et al. teach forming multi layers by utilizing two targets and the same first ion.  (See Examples 1, 2)  Various metals can be used for the targets.  (Paragraphs 0038, 0039)
DEPENDENT CLAIM 25:
	The difference not yet discussed is wherein the first metal sputtering target comprises niobium, tungsten, iron, alloys thereof or combinations thereof.
	Regarding claim 25, Carcia et al. teach the equivalence of Nb and Al as target materials for forming oxide and nitride and oxynitrides layers.  (Paragraph 0038)  One of ordinary skill can and would readily substitute Nb for Al as they are recognized equivalence and depending on the nitride material to be deposited.
DEPENDENT CLAIM 26:
	The difference not yet discussed is wherein the first ions consist of nitrogen.
	Regarding claim 26, Polakovic et al. and Carcia et al. teach ions of nitrogen.  (See Sharma et al. and Carcia et al. discussed above)

DEPENDENT CLAIM 27:
	The difference not yet discussed is wherein the second ions consist of oxygen, ammonia, and any combination thereof.
	Regarding claim 27, Carcia et al. teach utilizing oxygen.  (See Carcia et al. discussed above)
	The motivation for utilizing the features of Carcia et al. is that it allows for optimizing film properties.  (Paragraph 0026)
	The motivation for utilizing the features of Latz et al. is that it allows for is that it allows for forming all chemical compounds.  (Column 1 lines 54-55)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Polakovic et al. by utilizing the features of Carcia et al. and Latz et al. because it allows for optimizing film properties and forming chemical compounds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
March 16, 2021